Citation Nr: 0411294	
Decision Date: 04/30/04    Archive Date: 05/06/04	

DOCKET NO.  98-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a nightmare disorder 
with depressed mood, and fatigue, nightmares, mood swing, and poor 
concentration as due to undiagnosed illness.  

4.  Entitlement to service connection for shortness of breath and 
chest pain as due to undiagnosed illness.  

5.  Entitlement to service connection for muscle cramps all over 
the body as due to undiagnosed illness.  

6.  Entitlement to service connection for numbness of the hands 
and feet as due to undiagnosed illness.  

7.  Entitlement to service connection for tension/migraine 
headaches as due to an undiagnosed illness.  

8.  Entitlement to service connection for keratosis pilaris of the 
thigh, hyperpigmentation of the groin, and skin rash claimed as 
due to undiagnosed illness.  

9.  Entitlement to service connection for a skin rash on the hands 
as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 1986 
and May 1987 to July 1991.  He served in Southwest Asia from  
October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In September 1998, the veteran submitted a copy of a May 1991 
medical history that was apparently completed in conjunction with 
a May 1991 service separation examination.  A report of the May 
1991 service separation examination is not of record.  Multiple 
requests have been directed to the National Personnel Records 
Center in an attempt to obtain a copy of the May 1991 service 
separation examination report.  A response, received in March 
2002, reflects that the May 1991 service separation examination 
report is not of record.  The response reflects that the veteran 
had previously filed a claim with the VA Regional Office in Waco, 
Texas, and the requested information may have been sent to that 
office.  It does not appear that an attempt has been made to 
obtain a copy of the May 1991 service separation examination 
report from the Waco, Texas, Regional Office.  

The reports of March 1998 VA examinations do not reflect that the 
examiners offered opinions regarding the etiology of diagnosed 
conditions or whether certain chronic undiagnosed illnesses 
existed.  

Accordingly, the appeal is REMANDED to the RO for the following:  

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with any 
applicable legal precedent.  

2.  The RO should contact the veteran and inquire as to whether he 
has a report of the May 1991 service separation examination.  If 
he has such a report, he should be requested to submit a copy of 
that report to the VA.  

3.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers, including their complete 
names and addresses, that have treated him for PTSD, hypertension, 
fatigue, nightmares, mood swings, poor concentration, nightmare 
disorder, depressed mood, shortness of breath, chest pain, muscle 
cramps, numbness of the hands and feet, headaches, and skin rash 
since his active service.  The RO should contact any identified 
health care provider and request copies all pertinent treatment 
records.  

4.  The veteran should be afforded a VA psychiatric examination to 
determine the existence and etiology of any currently manifested 
PTSD, nightmare disorder, depressed mood, fatigue, nightmares, 
mood swings, and poor concentration.  The claims file must be made 
available to the examiner for review and the examination report 
should reflect that such review was accomplished.  The examiner is 
requested to offer an opinion as to whether it is as least as 
likely as not that the veteran currently has PTSD, or other 
diagnosed acquired psychiatric disorder.  If the examiner 
determines that it is at least as likely as not that the veteran 
currently has PTSD, or other diagnosed acquired psychiatric 
disorder, the examiner is requested to offer an opinion as to 
whether it is as least as likely as not that any currently 
manifested PTSD, or other diagnosed acquired psychiatric disorder, 
is related to the veteran's active service.  The examiner is also 
requested to offer an opinion as to whether it is as least as 
likely as not that the veteran currently has a chronic disability 
that is manifested by fatigue, nightmares, mood swings, or poor 
concentration that is due to an undiagnosed illness or otherwise 
related to active service.  If a relationship between any 
currently diagnosed PTSD, or other diagnosed acquired psychiatric 
disorder, and active service cannot be made on a medical 
scientific basis, and without invoking processes relating to 
guesses or judgments based upon mere conjuncture, the examiner 
should clearly and specifically so specify in the examination 
report.  If a chronic disability that is manifested by fatigue, 
nightmares, mood swings, or poor concentration cannot be medically 
linked or attributed to a chronic undiagnosed illness, or 
otherwise related to active service, on a medical scientific basis 
and without invoking processes relating to guesses or judgments 
based upon mere conjecture, the examiner should clearly and 
specifically so specify in the examination report.  

5.  The veteran should be afforded a VA cardiopulmonary 
examination to determine the existence and etiology of any 
currently manifested hypertension, shortness of breath, or chest 
pain.  The claims file must be made available to the examiner for 
review and the examination report should reflect that such review 
was accomplished.  The examiner is requested to offer an opinion 
as to whether it is as least as likely as not that the veteran 
currently has hypertension.  If it is determined that the veteran 
currently has hypertension, the examiner is requested to offer an 
opinion as to whether it is as least as likely as not that 
currently manifested hypertension is related to the veteran's 
active service.  The examiner is also requested to offer an 
opinion as to whether it is as least as likely as not that the 
veteran currently has a chronic disability that is manifested by 
shortness of breath or chest pain that is due to an undiagnosed 
illness, or otherwise related to active service.  If a 
relationship between any currently diagnosed hypertension and the 
veteran's active service cannot be made on a medical scientific 
basis, and without invoking processes relating to guesses or 
judgments based upon mere conjecture, the examiner should clearly 
and specifically so specify in the examination report.  If a 
chronic disability that is manifested by shortness of breath or 
chest pain cannot be medically linked or attributed to a chronic 
undiagnosed illness, or otherwise related to active service, on a 
medical scientific basis, and without invoking processes relating 
to guesses or judgments based upon mere conjecture, the examiner 
should clearly and specifically so specify in the examination 
report.  

6.  The veteran should be afforded a VA neurology examination to 
determine the existence and etiology of any currently manifested 
muscle cramps, numbness of the hands and feet, and headaches.  The 
claims file must be made available to the examiner for review and 
the examination report should reflect that such review is 
accomplished.  The examiner is requested to offer an opinion as to 
whether it is as least as likely as not that the veteran currently 
has a chronic disability that is manifested by muscle cramps, 
numbness of the hands and feet, or headache that is due to either 
an undiagnosed or diagnosed illness.  If a chronic disability that 
is manifested by muscle cramps, numbness of the hands and feet, or 
headaches cannot be medically linked or attributed to a chronic 
undiagnosed illness, or otherwise related to active service, on a 
medical scientific basis, and without invoking processes relating 
to guesses or judgments based upon mere conjecture, the examiner 
should clearly and specifically so specify in the examination 
report.  The examiner is also requested to offer an opinion as to 
whether it is as least as likely as not that the veteran currently 
has a headache disability due to a diagnosed illness.  If a 
currently diagnosed headache disability is identified, the 
examiner is requested to offer an opinion as to whether it is as 
least as likely as not that any currently manifested diagnosed 
headache disability is related to the veteran's active service.  
If a relationship between a currently diagnosed headache 
disability and his active service cannot be made on a medical 
scientific basis, and without invoking processes relating to 
guesses or judgments based upon mere conjecture, the examiner 
should clearly and specifically so specify in the examiner report.  

7.  The veteran should be afforded a VA dermatology examination to 
determine the existence and etiology of any currently manifested 
skin rash, including on the hands, or keratosis pilaris of the 
thigh, or hyperpigmentation of the groin.  The claims file must be 
made available to the examiner for review and the examination 
report should reflect that such review is accomplished.  The 
examiner is requested to offer an opinion as to whether it is as 
least as likely as not that the veteran currently has a chronic 
disability that is manifested by a skin rash, including on the 
hands, that is due to an undiagnosed illness, or otherwise related 
to active service.  If a chronic disability that is manifested by 
a skin rash, including on the hands, cannot be medically linked or 
attributed to a chronic undiagnosed illness, or otherwise related 
to active service, on a medical scientific basis, and without 
invoking processes relating to guesses or judgments based upon 
mere conjecture, the examiner should clearly and specifically so 
specify in the examination report.  The examiner is also requested 
to offer an opinion as to whether it is as least as likely as not 
that the veteran currently has a chronic disability that is 
manifested by keratosis pilaris of the thigh and hyperpigmentation 
of the groin that is due to an undiagnosed illness, or otherwise 
related to active service.  If a chronic disability that is 
manifested by keratosis pilaris of the thigh or hyperpigmentation 
of the groin cannot be medically linked or attributed to a chronic 
undiagnosed illness, or otherwise related to the veteran's 
military service, on a medical scientific basis, and without 
invoking processes relating to guesses or judgments based upon 
mere conjecture, the examiner should clearly and specifically so 
specify in the examination report.  

8.  Thereafter, the RO should readjudicate the issues on appeal.  
If any determination remains unfavorable to the veteran, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



